Title: From John Adams to John Jenks, 15 July 1789
From: Adams, John
To: Jenks, John



Sir
New York July 15 1789

I received your letter of the first of this month and thank you for your kind congratulations. The application in favor of Joseph Hiller to be naval officer for the port of Salem must be made by himself or friends to the President. The indispensible duties of my office render it impossible for me to give much attention to nominations and appointments in the executive departments: but if this were otherways, the opinion and judgment of the Senators and representatives from the neighbourhood, whose professional knowledge and other means of information are so much superior will and ought to have much more influence. I shall however be attentive to your recommendation, and those of others in favor of the same person, and if a fair opportunity presents, mention them, leaving the decision to that wisdom, to which the constitution has confided it
Your &c
J Adams